Exhibit 10.10
PROMISSORY NOTE

      $200,000.00   May _____, 2010

FOR VALUE RECEIVED, the undersigned (“Debtors”), hereby jointly and severally
promise to pay to JRT Productions, Inc., a California corporation, or its
assigns (“JRT”), the principal amount of $200,000.00 due to JRT by Debtors
pursuant that certain Agreement and Plan of Merger, dated as of March 17, 2010
(the “Merger Agreement”; the terms defined therein are used herein as therein
defined) and that certain Agreement for the Purchase and Sale of Stock, dated as
of March 17, 2010 (the “Stock Exchange Agreement”), on the following terms and
conditions:
1. Term. This Note shall be for a term of six (6) months and shall be due and
payable, principal and interest, (a) at the expiration of six (6) months
following the Closing Date or (b) upon occurrence of an event of Default and
failure by Debtors to cure such Default pursuant to Paragraph 5 hereof,
whichever is the earliest to occur (the “Due Date”).
2. Interest Rates. The principal amount of this Note shall accrue monthly
interest at the rate of seven percent (7 %) per annum, with such accrued and
unpaid interest, if not previously paid in full to JRT, to be paid to JRT on the
Due Date. If Debtors fail to pay the outstanding principal amount, accrued and
unpaid interest or any other amount due under this Note on the Due Date, Debtors
shall pay, in addition to such interest as may otherwise be due, default
interest on each such overdue principal and interest amount, at the rate of ten
percent (10%) per annum, which shall accrue monthly from the Due Date until such
time as all unpaid amounts and default interest are paid in full.
3. Event of Default. The occurrence of any of the following shall constitute an
Event of Default:
a. Failure to Timely Pay. The failure of Debtors to pay JRT the full amount of
unpaid principal and accrued and unpaid interest on the principal on the Due
Date.
b. Breach of Representations and Warranties. Breach of representations and
warranties made by any of the Debtors pursuant to the Merger Agreement, the
Ancillary Documents or the Stock Exchange Agreement.
c. Violation of Covenants. Violation or failure to honor any of the covenants,
promises or agreements made by any of the Debtors pursuant to the Merger
Agreement, the Ancillary Documents and the Stock Exchange Agreement.
d. Voluntary Bankruptcy or Insolvency Proceedings. Either of the Debtors (i)
commences a voluntary case or any other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or similar law or consents to any appointment of or
taking possession of its property by any official in any involuntary case or
other proceeding commenced against it; (ii) applies for or consent to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its property; (iii) is dissolved or liquidated in full
or in part; (v) becomes insolvent (as such term may be defined or interpreted
under any applicable statute); or (vi) takes any action for the purpose of
effecting any of the foregoing.

 

 



--------------------------------------------------------------------------------



 



e. Involuntary Bankruptcy or Insolvency Proceedings. (i) A proceeding for the
appointment of a receiver, trustee, liquidator or custodian of either of the
Debtors or of both or substantial part of property of any of the Debtors, or an
involuntary proceeding or other proceedings seeking liquidation, reorganization
or other relief with respect to either of the Debtors or their debts under any
bankruptcy or insolvency law is commenced, and (ii) an order for relief is
entered or such proceeding is not dismissed within thirty (30) days of
commencement, whichever earliest.
4. Rights of JRT Upon Default. Upon the occurrence or existence of any Event of
Default, and from the date of a written notice given by JRT to either of the
Debtors, which notice shall set forth the nature of the Event of Default and the
necessary actions to be taken by Debtors to cure such Default (“Notice of
Default”), the Debtors shall have ten (10) calendar days to cure such Default
(“Cure Period”). If the Default is not cured prior to the expiration of the Cure
Period, the full amount of principal and accrued and unpaid interest due under
this Note, plus any other amounts, including reasonable attorneys’ fees incurred
by JRT in connection with enforcement of Debtors’ obligations under the Note,
shall become due and payable.
5. Prepayment. The Debtors shall have the right, but not the obligation, to
prepay this Note in whole or in part at any time prior to the Due Date. Any such
prepayment shall be applied first, to the outstanding interest accrued and
unpaid under the Note, and second, if the amount of prepayment exceeds the
amount of the accrued and unpaid interest, to the payment of the principal
amount owing under the Note.
6. Security Interest. This Note is secured by the JRT Collateral pursuant to the
terms of the Merger Agreement and the JRT Pledge and Security Agreement.
7. Conversion. At any time and from time to time prior to the payment of all
obligations under this Note in full, including the principal, the interest and
the default interest, if any, JRT, in its sole discretion, shall have the right
to convert all or any portion of this Note into fully paid and nonassessable
shares of common stock (“Conversion Shares”) of ImaRx Therapeutics, Inc.
(“ImaRx”) in accordance with the terms hereof (“Conversion Rights”):
a. Conversion Procedure. JRT may exercise the Conversion Rights every thirty
(30) days following the Closing Date with respect to all or any portion of the
obligations under this Note, but not less than $20,000 at a time, by sending to
ImaRx, by facsimile, overnight or first class certified mail or email, a written
notice of conversion (the “Conversion Notice”) in substantially the form
attached as Exhibit A hereto. The Conversion Notice shall specify the amount to
be converted (the “Conversion Amount”), the Conversion Price (as defined below)
and the basis for calculation thereof (as provided herein), the date on which
the Conversion Notice is sent (the “Conversion Date”), the name or names of
person(s) in which the certificate or certificates for Conversion Shares shall
be issued, and the manner in which the certificates shall be delivered. As
promptly as practicable, but in no event later than seven (7) Business Days
following the Conversion Date, ImaRx shall at its expense issue and deliver to
JRT a certificate or certificates for the number of Conversion Shares equal to
the Conversion Amount divided by the Conversion Price.

 

 



--------------------------------------------------------------------------------



 



b. Conversion Price. “Conversion Price” shall mean the average of three
(3) Trading Prices (as defined herein) for the Conversion Shares on the three
(3) Trading Days immediately preceding the Conversion Date. “Trading Price”
shall mean the intraday trading price on the Over-the-Counter Bulletin Board
(the “OTCBB”) as reported by a reliable reporting service mutually acceptable to
JRT and Debtors, or, if the OTCBB is not the principal trading market for the
Conversion Shares, the intraday trading price of such Conversion Shares on the
principal securities exchange or trading market where such Conversion Shares are
listed or traded or, if no intraday trading price of such Conversion Share is
available in any of the foregoing manners, the average of the intraday trading
prices of any market makers for such Conversion Shares that are listed in the
“pink sheets” by the National Quotation Bureau, Inc. If the Trading Price cannot
be calculated for Conversion Shares in the manner provided above, the Trading
Price shall be the fair market value of Conversion Shares as mutually determined
by JRT and ImaRx. “Trading Day” shall mean any day on which the Conversion
Shares are traded for any period on the OTCBB, or on the principal securities
exchange or other securities market on which the Conversion Shares are then
being traded.
c. Conversion Shares. All and any Conversion Shares issued to JRT upon the
exercise of the Conversion Rights (i) shall be subject to the terms and
conditions of the Registration Rights Agreement (as defined in the Merger
Agreement), and be included in the definition of Registrable Shares under the
Registration Rights Agreement; and (ii) shall be subject to the Put Rights (as
defined in the Stock Exchange Agreement), and shall be included in the
definition of the Subject Shares for purposes of Section 7.6 thereof.
8. Assignment and Transfer. This Note shall be freely assignable and
transferrable by JRT, subject to the prior written notice to the Debtors.
9. No Modification. No modification or waiver of any term of this Note shall be
allowed unless by written agreement signed by the parties hereto. No waiver of
any breach or Default hereunder shall be deemed a waiver of any subsequent
breach or Default of the same or similar nature.
10. Severability. In the event that any provision of this Note or any portion
thereof is deemed unenforceable, all other provisions shall remain in full force
and effect.
11. Notices. Any notice required or permitted to be given hereunder shall be
governed by Section 10.3 of the Merger Agreement.
[The remainder of this Page is intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



Each Debtor, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

                          IMARX THERAPEUTICS, INC.,
a Delaware corporation   SYCAMORE FILMS, INC.,
a Nevada corporation    
 
                       
By:
          By:                              
 
  Name:           Name:        
 
  Title:  
 
      Title:  
 
   
 
     
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Conversion Notice
This Conversion Notice is given pursuant to the terms of certain Note in the
principal amount of $200,000, issued on April _____, 2010, by ImaRx
Therapeutics, Inc., a Delaware corporation, and Sycamore Films, Inc., a Nevada
corporation, in favor of JRT Productions, Inc., a California corporation.
The undersigned, being the holder of the Note referenced above, hereby elects to
convert the obligations under the Note into the Conversion Shares as defined
therein on the following terms and conditions:
Conversion Date [the date this Conversion Notice is
sent]: _______________________ 
Conversion Amount [not less than $20,000]: _______________________ 
Conversion Price: [insert the result under item (iv)]  _______________________,
calculated as the average of three (3) Trading Prices for the Conversion Shares
on three (3) Trading Days preceding the Conversion Date:
(i) First Trading Price _______________________ on  _______________;
(ii) Second Trading Price _______________________ on _______________;
(iii) Third Trading Price _______________________ on _______________;
(iv) the sum of items (i) through (iii): _______________________;
(v) item (iv) divided by three (3): _______________________.
Name(s) and addresses of the person(s) in which names the Conversion Shares
shall be registered or issued:
__________________________________________________________
__________________________________________________________
__________________________________________________________
__________________________________________________________
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the date hereof.

                 
Name :
    ;   Signature:    
 
               

 

 